Exhibit 10.1

 

AMENDMENT NO. 1

TO THE

THE PRUDENTIAL FINANCIAL, INC.

OMNIBUS INCENTIVE PLAN

 

Pursuant to the power reserved to it in Section 11.1 of the Prudential
Financial, Inc. Omnibus Incentive Plan (the “Plan”), the Plan is hereby amended,
effective January 1, 2006, as follows:

 

1. Sections 10.1 and 10.2 of the Plan are hereby amended and restated in their
entirety as follows:

 

“10.1 Accelerated Vesting and Payment of Awards. Unless determined otherwise by
the Committee and subject to the provisions of Section 10.3, in the event of a
Change of Control each Option and SAR then outstanding shall be fully
exercisable regardless of the exercise schedule otherwise applicable to such
Option and/or SAR, and the Restricted Period shall lapse as to each share of
Restricted Stock and each Restricted Unit then outstanding. In connection with
such a Change of Control, the Committee may, in its sole discretion, provide
that each Option, SAR, Restricted Stock and/or Restricted Unit shall, upon the
occurrence of such Change of Control, be cancelled in exchange for a payment per
share/unit (the “Settlement Payment”) in an amount based on the Change of
Control Price. Such Settlement Payment shall be in the form of cash.

 

10.2 Long Term Performance Unit Awards and Performance Share Awards. Unless
determined otherwise by the Committee and subject to the provisions of
Section 10.3, in the event of a Change of Control, (a) any outstanding Long Term
Performance Unit Awards or Performance Share Awards relating to Performance
Cycles ending prior to the Change of Control which have been earned but not paid
shall become immediately payable, (b) all then-in-progress Performance Cycles
for Long Term Performance Unit Awards or Performance Share Awards that are
outstanding shall end, and all Participants shall be deemed to have earned an
award equal to the Participant’s target award opportunity for the Performance
Cycle in question, (c) the Company shall pay all such Long Term Performance Unit
Awards as a Settlement Payment in cash within thirty (30) days of such Change of
Control, based on the Change of Control Price, and (d) the Company may, in its
sole discretion and on such terms and conditions as it deems appropriate, pay
all such Performance Share Awards either (i) in Common Stock and/or (ii) as a
Settlement Payment in cash within thirty (30) days of such Change of Control,
based on the Change of Control Price.”

 

*        *         *

 

To record the adoption of this Amendment No. 1 to the Plan, the Company has
caused its officer to execute these presents this 31st day of December, 2005.

 

PRUDENTIAL FINANCIAL, INC. By:  

/s/ Sharon C. Taylor

--------------------------------------------------------------------------------

    Sharon C. Taylor     Senior VP, Corporate HR